Case 15-15969-elf   Doc 90-2    Filed 12/31/18 Entered 12/31/18 11:21:03   Desc
                               Exhibit B Page 1 of 5
Case 15-15969-elf   Doc 90-2    Filed 12/31/18 Entered 12/31/18 11:21:03   Desc
                               Exhibit B Page 2 of 5
Case 15-15969-elf   Doc 90-2    Filed 12/31/18 Entered 12/31/18 11:21:03   Desc
                               Exhibit B Page 3 of 5
Case 15-15969-elf   Doc 90-2    Filed 12/31/18 Entered 12/31/18 11:21:03   Desc
                               Exhibit B Page 4 of 5
Case 15-15969-elf   Doc 90-2    Filed 12/31/18 Entered 12/31/18 11:21:03   Desc
                               Exhibit B Page 5 of 5
